Citation Nr: 1026942	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as secondary to service-connected diabetes mellitus.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Philadelphia, Pennsylvania.                 

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  Prior to 
the hearing, he submitted a VA Medical Center (VAMC) outpatient 
treatment record, dated in March 2010, in support of his claim.  
The Veteran waived the right to have the record initially 
considered by the RO.  38 C.F.R. § 20.1304(c) (2009).  A copy of 
the transcript of the Travel Board hearing is of record.  


FINDING OF FACT

The relevant competent evidence is in equipoise as to whether the 
Veteran's erectile dysfunction was caused by his service-
connected diabetes mellitus.      


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the Veteran's current erectile dysfunction is 
secondary to the service-connected diabetes mellitus.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)    

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for erectile 
dysfunction, as secondary to service-connected diabetes mellitus.  
Therefore, no further development is needed with regard to the 
Veteran's appeal.   


II.  Factual Background

The Veteran's service records show that he served in the United 
States Army from August 1965 to May 1967, including service in 
the Republic of Vietnam.   

The Veteran's service treatment records are negative for any 
complaints or findings of erectile dysfunction.  The records 
reflect that in May 1967, the Veteran underwent a separation 
examination.  At that time, his genitourinary system was 
clinically evaluated as "normal."

In May 2005, the Veteran filed an informal claim for service 
connection for unspecified disabilities.  In January 2006, he 
filed a formal claim for service connection for diabetes mellitus 
and erectile dysfunction.      

In March 2006, the RO received private medical treatment records 
from W.E.J., M.D., dated from June 2004 to February 2006.  The 
records show intermittent treatment for the Veteran's diagnosed 
diabetes mellitus.  

In April 2006, the Veteran underwent a VA examination that was 
conducted by J.B., M.D.  At that time, Dr. B. stated that the 
Veteran had a one-and-a-half year history of diabetes mellitus.  
Dr. B. noted that the Veteran had suffered for many years of 
complete erectile dysfunction and that because of heart disease, 
he was unable to use Viagra.  In 1997, the Veteran had a 
myocardial infarction followed by triple bypass surgery.  
Following the physical examination, Dr. B. diagnosed the Veteran 
with type II diabetes mellitus.  According to Dr. B., the 
Veteran's heart and erectile dysfunction "well antecede[d] the 
onset of diabetes mellitus" and could not be attributable to 
diabetes mellitus.           

By a May 2006 rating action, the RO granted service connection 
for diabetes mellitus, type II, associated with herbicide 
exposure.     

In a private medical statement from Dr. W.E.J., dated in 
September 2006, Dr. J. stated that he had been treating the 
Veteran for "type II diabetes mellitus since May 2004, CAD 
(coronary artery disease) since 1997 and erectile dysfunction."  
Dr. J. opined that it was most likely that the Veteran's recent 
problems with erectile dysfunction had been precipitated by his 
diabetes mellitus.              

In a lay statement from the Veteran's wife, dated in September 
2006, she stated that she had been in a relationship with the 
Veteran for over 20 years and that they were married in March 
1999.  According to the Veteran's wife, they had enjoyed normal 
sexual intercourse in their relationship until late 2003, early 
2004.  At that time, the Veteran was experiencing many problems 
associated with erectile dysfunction.  He was diagnosed with type 
II diabetes mellitus in May 2004.  The Veteran's wife indicated 
that it was apparent to them that the Veteran's erectile 
dysfunction was a direct result of his diabetic condition.  
According to the Veteran's wife, he still had related issues with 
erectile dysfunction.       

In July 2008, the RO received private inpatient treatment 
records, dated in March 1997, and a separate private outpatient 
treatment record, dated in March 2000.  The private inpatient 
treatment records show that in March 1997, the Veteran was 
hospitalized for unstable angina and hypertension.  Upon 
admission, he denied any significant genitourinary symptoms.  
While he was hospitalized, his glucose level was 139.  After two 
days of hospitalization, he was diagnosed with unstable angina 
and was released.  The private outpatient treatment record shows 
that in March 2000, the Veteran's basic metabolic panel disclosed 
a glucose level of 753; reference range was 70 to 105.  

In July 2008, a hearing was conducted at the RO.  At that time, 
the Veteran stated that in 1997, he had a heart attack and that 
while he was recovering, he had "bouts" of high blood sugar 
readings.  The Veteran maintained that those high blood sugar 
readings were early symptoms of his diabetes mellitus which was 
diagnosed at a later date.  He noted that also in 1997, while he 
was having some symptomatology of erectile dysfunction, it was 
intermittent and he was still able to have sexual intercourse.  
The local hearing officer stated that at the time of the April 
2006 VA examination, the examiner reported that according to the 
Veteran, he had experienced erectile dysfunction for many years.  
The local hearing officer asked the Veteran in what context was 
that statement made?  The Veteran responded that "many years" 
to him was "more than one."  He noted that when he said "many 
years" it could have gone back "three or four years."     

In a VA medical statement, dated in August 2008, R.L., M.D., 
stated that he had been asked to provide an opinion regarding the 
Veteran's blood sugar reading at the time of a heart attack in 
1997, which was noted to be 139.  Dr. L. reported that he had 
reviewed the claims file and that the blood sugar that was 
obtained in 1997 at a private institution was done under a 
stressful condition for the Veteran.  According to Dr. L., the 
Veteran may have also been receiving IV fluids and the blood 
glucose reading did not indicate a fasting blood sugar.  Dr. L. 
stated that all of those three factors affected the value of a 
blood sugar.  Therefore, Dr. L. opined that the early reading of 
a blood sugar level of 139 was not indicative of early diabetes.  
Dr. L. also noted that he was in agreement with Dr. B.'s opinion 
in the April 2006 VA examination report that the Veteran's 
diabetes was not diagnosed until 2004 and that his erectile 
dysfunction had existed in 1997 which predated the diabetes.  
Thus, Dr. L. concluded that the Veteran's erectile dysfunction 
was not caused by or a result of the Veteran's diagnosed diabetes 
in 2004.     

In December 2009, the RO received private medical treatment 
records from J.V., M.D., dated from June to December 2009.  The 
records include a private medical statement from Dr. V., dated in 
October 2009, in which she reported that she was treating the 
Veteran for his type II diabetes mellitus.  According to Dr. V., 
she had records as far back as the year 2000, which showed that 
at that time, the Veteran's glucose was 752.  Dr. V. indicated 
that in 1997, there was shown an elevation of sugar to 139.  It 
was not clear if that was a fasting level; however, patients with 
type II diabetes sometimes presented after several years of 
having it and not being aware.  According to Dr. V., associated 
with type II diabetes were several conditions that would include 
coronary artery disease and erectile dysfunction.  Hypertension 
was also seen commonly with type II diabetes.  Dr. V. stated that 
the Veteran suffered from all three of those conditions.  She 
noted that there was an association between elevated blood sugars 
and atherosclerotic heart disease.  Dr. V. further indicated that 
there was also an association with many diabetics having erectile 
dysfunction.               

In a VAMC outpatient treatment record, dated in March 2010, it 
was noted that the Veteran had erectile disorder that was most 
likely secondary to his diabetes mellitus.       

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  At that 
time, he stated that in March 2000, he was hospitalized for 
kidney stones.  He indicated that his glucose level at that time 
was 753, and that the normal range was between 80 and 100.  
According to the Veteran, he was told that he should see a 
specialist because his glucose was so high.  The Veteran noted 
that he also had a high glucose level of 139 in 1997 when he was 
hospitalized with angina.  Thus, the Veteran maintained that even 
though he was not diagnosed with diabetes until 2004, he had 
experienced high glucose levels prior to that date.       


III.  Pertinent Law and Regulations 

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service-connected disability or (b) aggravated by 
a service- connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The Court of Appeals for 
Veterans' Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).


IV.  Analysis 

The record contains no evidence to support a finding that the 
Veteran's erectile dysfunction was incurred in service.  
Accordingly, service connection pursuant to 38 C.F.R. § 3.303 is 
not established.  However, the evidence is sufficient for a 
finding of service connection under the provisions of 38 C.F.R. 
§ 3.310(b).  In this regard, the Veteran contends that his 
service-connected diabetes mellitus caused him to develop 
erectile dysfunction.  

The Board recognizes that the evidence of record reflects 
discrepancies in the medical opinions regarding the question of 
whether the Veteran's currently diagnosed erectile dysfunction 
was caused or aggravated by his service-connected diabetes 
mellitus.  On the one hand, in the April 2006 VA examination 
report, Dr. B. stated that the Veteran's erectile dysfunction 
"well antecede[d] the onset of diabetes mellitus" and could not 
be attributable to diabetes mellitus.  This opinion was 
apparently based on the Veteran's statement that he had suffered 
for many years of complete erectile dysfunction.  However, in the 
July 2008 local hearing at the RO, the Veteran clarified that his 
statement that he had experienced erectile dysfunction for many 
years meant anywhere from one to four years.  He also noted that 
although in 1997, while he was having some symptomatology of 
erectile dysfunction, it was intermittent and he was still able 
to have sexual intercourse.  Moreover, in a lay statement from 
the Veteran's wife, dated in September 2006, she stated that she 
and the Veteran had enjoyed normal sexual intercourse in their 
relationship until late 2003 early 2004.  At that time, the 
Veteran was experiencing many problems associated with erectile 
dysfunction.  The Board notes that the Veteran and his spouse are 
competent to report their personal observations.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Thus, it appears that the Veteran 
was able to experience normal sexual relations until 
approximately 2002. 

In the instant case, the Veteran contends that prior to his 
diagnosis of diabetes mellitus in 2004, he was experiencing early 
symptoms of the disease which was shown by high glucose levels.  
Thus, he maintains that even if he had erectile dysfunction prior 
to 2004, it was during a period of time when he was also 
experiencing early symptoms of his diabetes mellitus, and that 
his diabetic symptomatology was causing him to experience 
erectile dysfunction.   In support of his contention, he has 
presented evidence of high glucose levels prior to 2004.  The 
private outpatient treatment record shows that in March 2000, his 
glucose level was 753.  He has also presented evidence of a high 
glucose level of 139 in 1997.  However, as discussed below, Dr. 
R.L., in an August 2008 VA medical statement, concluded that the 
early reading of a blood sugar level of 139 was not indicative of 
early diabetes.  He did not address, however, the March 2000 high 
glucose reading.            

In the August 2008 VA medical statement, Dr. L., in addition to 
concluding that the early reading of a blood sugar level of 139 
was not indicative of early diabetes, he also stated that he was 
in agreement with Dr. B.'s opinion in the April 2004 VA 
examination report that the Veteran's diabetes was not diagnosed 
until 2004 and that his erectile dysfunction had existed in 1997 
which predated the diabetes.  This conclusion that the Veteran's 
erectile dysfunction had existed in 1997 was apparently based on 
the September 2006 private medical statement from Dr. W.E.J.  
However, the Board observes that upon a review of the September 
2006 private medical statement from Dr. J., he did not 
specifically report that he had treated the Veteran for erectile 
dysfunction in 1997.  In this regard, Dr. J. did specifically 
note that he had treated the Veteran for diabetes mellitus since 
May 2004, and he also specifically indicated that he had treated 
the Veteran for CAD since 1997.  However, Dr. J.'s wording is 
unclear with respect to the Veteran's erectile dysfunction; it is 
not clear if he was reporting that he had treated the Veteran for 
erectile dysfunction since 1997 or rather, that he had been 
treating the Veteran for erectile dysfunction in general.  Thus, 
it is unclear as to whether Dr. J. had treated the Veteran for 
erectile dysfunction in 1997.  Moreover, there is no other 
evidence of record which specifically shows that the Veteran had 
treatment for erectile dysfunction in 1997.  Furthermore, as 
stated above, according to the Veteran and his wife, he had 
normal sexual relations with his wife until approximately 2002 to 
2003.  

In regard to the evidence of record in support of the Veteran's 
claim, the Board observes that in the September 2006 private 
medical statement from Dr. W.E.J., he opined that it was most 
likely that the Veteran's recent problems with erectile 
dysfunction had been precipitated by his diabetes mellitus.  In 
addition, in the private medical statement from Dr. J.V., dated 
in October 2009, she noted that associated with type II diabetes 
were several conditions, including erectile dysfunction.  
Moreover, in the March 2010 VAMC outpatient treatment record, it 
was noted that the Veteran had erectile disorder that was most 
likely secondary to his diabetes mellitus.  

The Board finds that in reading all of the opinions together, 
what emerges is positive and negative evidence that is in 
relative equipoise as to whether the Veteran's erectile 
dysfunction was caused by his service-connected diabetes 
mellitus.  Thus, the Board finds that, with application of the 
doctrine of reasonable doubt, service connection for erectile 
dysfunction as secondary to service-connected diabetes mellitus 
is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.310.


ORDER

Entitlement to service connection for erectile dysfunction, as 
secondary to service-connected diabetes mellitus, is granted.    



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


